 



Exhibit 10-Z

[FORD LOGO]

     
Inter Office
  Joe W. Laymon
Group Vice President
Corporate Human Resources
 and Labor Affairs

  December 9, 2004

To: Nicholas V. Scheele

Subject: Retirement

This letter is to confirm certain arrangements, pending approval of the
Compensation Committee, related to your proposed retirement effective
February 1, 2005.



  •  You will retire under the terms of the Select Retirement Program, pending
your signature on the appropriate separation waiver agreement.     •  During the
period from February 1, 2005 to January 31, 2006, you will serve as a consultant
to the Company on special assignment to the Chairman and CEO, subject to the
terms and conditions of a consulting Agreement to be signed by you and the
Company, unless the Agreement is terminated earlier.     •  Consistent with the
terms of that Program, and the other non-qualified retirement programs for which
you are eligible, you agree not to enter into any arrangement that would be
competitive with Ford Motor Company, including subsidiaries. You also agree to
maintain confidentiality on all matters related to the Company, to refrain from
litigation against the Company, and to refrain from inimical conduct toward the
Company, including refraining from any disparaging remarks about the Company or
its employees, or any aspect of its business.     •  It will be requested of the
Compensation Committee of the Board of Directors that all restrictions on your
outstanding restricted stock awards and restricted stock equivalents lapse as of
February 1, 2005.     •  You will be provided tax preparation support for the
2004 tax year.     •  You agree to assist in litigation on the Company’s behalf,
as requested by the Company, even if requested after the effective date of your
retirement.     •  Additionally, you agree to assist in the transfer of
operations to Jim Padilla by January 28, 2005, and in transferring your
responsibilities as a member of the Board of Directors and the board of
directors of any subsidiaries or affiliates and any charitable boards on which
you participate on the Company’s behalf, to other representatives on those
Boards to be identified by the Company. You will resign from the Board of
Directors of the Company, effective February 1, 2005.     •  You would be
provided two E-vehicles in retirement consistent with the Executive Evaluation
Vehicle Policy.

The Corporate Executive and Personnel Office will provide you other details
regarding the standard programs and benefits for which you are eligible.
Attached is an estimate and brief summary of the



--------------------------------------------------------------------------------



 



benefits. Complete details related to your retirement and benefits will be
provided to you no later than 30 days prior to your retirement date.

Please indicate your acknowledgement of the arrangements for your retirement as
indicated in this letter by signing below. Attached is a separation waiver
agreement for your signature that should be signed and returned to me.



Acknowledge:  /s/     Nicholas V. Scheele

--------------------------------------------------------------------------------



Date: December 10, 2004

--------------------------------------------------------------------------------